Mike Malik




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2013

                                      No. 04-13-00541-CV

               LONE STAR SPORTSMAN, INC. d/b/a Alan Warren Outdoors,
                                 Appellant

                                                v.

                            Mike MALIK d/b/a Paradice Hunt Club,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19979
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice

        This is an appeal from a final judgment dismissing claims brought by appellant Lone Star
Sportsman, Inc. against appellee Mike Malik d/b/a Paradice Hunt Club. Three motions have been
filed in this appeal. After considering the motions and the responses to the motions, we make the
following rulings.

        First, appellant filed a motion to refer this appeal to mediation. Appellee, however, filed
an Alternative Dispute Resolution Addendum indicating his belief that mediation would not be a
beneficial tool in the resolution of this appeal. We, therefore, DENY appellant’s motion to refer
this appeal to mediation.

        Second, appellant filed a motion to direct the trial court to file findings of fact and
conclusions of law. We conclude the trial court was not required to file findings of fact and
conclusions of law in this case. See In re Estate of Davis, 216 S.W.3d 537, 542 (Tex. App.—
Texarkana 2007, pet. denied) (concluding the trial court was not required to file findings of fact
and conclusions of law on a special appearance ruling); Niehaus v. Cedar Bridge, Inc., 208
S.W.3d 575, 579 n.5 (Tex. App.—Austin 2006, no pet.) (“Texas Rules of Civil Procedure 296
and 297 do not impose any duty on the trial court to file findings of fact and conclusions of law
where there has been no trial…”). We, therefore, DENY appellant’s motion to direct the trial
court to file findings of fact and conclusions of law.

        Finally, appellee filed a request to dismiss this appeal, alleging that the notice of appeal
was untimely. Appellee’s request is based on the premise that this is an accelerated appeal from
an interlocutory order. See TEX. R. APP. P. 26.1(b) (stating the notice of appeal in an accelerated
appeal must be filed within 20 days after the judgment or order is signed). Appellee is mistaken.
This appeal is an appeal from a final judgment. Appellee filed a special appearance that was
sustained by the trial court on May 14, 2013. The trial court signed a final judgment dismissing
appellant’s cause on May 15, 2013. Appellant then filed a timely request for findings of fact and
conclusions of law and a timely motion for new trial, which extended the time for filing the
notice of appeal until 90 days after the judgment was signed. See TEX. R. APP. P. 26.1(a).
Appellant filed its notice of appeal on August 9, 2013. Appellant’s notice of appeal was therefore
timely. See id. We, therefore, DENY appellee’s motion to dismiss this appeal.

       Appellant’s brief is due no later than October 17, 2013. See TEX. R. APP. P. 38.6(a).

                                                             PER CURIAM

Attested to: _____________________________
              Keith E. Hottle
              Clerk of Court
                                           MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas



                                         October 9, 2013

                                      No. 04-13-00541-CV

               LONE STAR SPORTSMAN, INC. d/b/a Alan Warren Outdoors,
                                 Appellant

                                                v.

                            Mike MALIK d/b/a Paradice Hunt Club,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19979
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice

        This is an appeal from a final judgment dismissing claims brought by appellant Lone Star
Sportsman, Inc. against appellee Mike Malik d/b/a Paradice Hunt Club. Three motions have been
filed in this appeal. After considering the motions and the responses to the motions, we make the
following rulings.

        First, appellant filed a motion to refer this appeal to mediation. Appellee, however, filed
an Alternative Dispute Resolution Addendum indicating his belief that mediation would not be a
beneficial tool in the resolution of this appeal. We, therefore, DENY appellant’s motion to refer
this appeal to mediation.

        Second, appellant filed a motion to direct the trial court to file findings of fact and
conclusions of law. We conclude the trial court was not required to file findings of fact and
conclusions of law in this case. See In re Estate of Davis, 216 S.W.3d 537, 542 (Tex. App.—
Texarkana 2007, pet. denied) (concluding the trial court was not required to file findings of fact
and conclusions of law on a special appearance ruling); Niehaus v. Cedar Bridge, Inc., 208
S.W.3d 575, 579 n.5 (Tex. App.—Austin 2006, no pet.) (“Texas Rules of Civil Procedure 296
and 297 do not impose any duty on the trial court to file findings of fact and conclusions of law
where there has been no trial…”). We, therefore, DENY appellant’s motion to direct the trial
court to file findings of fact and conclusions of law.

        Finally, appellee filed a request to dismiss this appeal, alleging that the notice of appeal
was untimely. Appellee’s request is based on the premise that this is an accelerated appeal from
an interlocutory order. See TEX. R. APP. P. 26.1(b) (stating the notice of appeal in an accelerated
appeal must be filed within 20 days after the judgment or order is signed). Appellee is mistaken.
This appeal is an appeal from a final judgment. Appellee filed a special appearance that was
sustained by the trial court on May 14, 2013. The trial court signed a final judgment dismissing
appellant’s cause on May 15, 2013. Appellant then filed a timely request for findings of fact and
conclusions of law and a timely motion for new trial, which extended the time for filing the
notice of appeal until 90 days after the judgment was signed. See TEX. R. APP. P. 26.1(a).
Appellant filed its notice of appeal on August 9, 2013. Appellant’s notice of appeal was therefore
timely. See id. We, therefore, DENY appellee’s motion to dismiss this appeal.

       Appellant’s brief is due no later than October 17, 2013. See TEX. R. APP. P. 38.6(a).

                                                             PER CURIAM

Attested to: _/s/ Keith E. Hottle
              Keith E. Hottle
              Clerk of Court




ENTERED THIS 9TH DAY OF OCTOBER, 2013.

                                                                     VOL. _____ PAGE ______